ORDER

PER CURIAM.
Defendant Larry Ellis (“Ellis”) appeals from the trial court’s judgment entered upon his convictions by a jury of one count of assault in the first degree, in violation of Section 565.050, RSMo 2000, one count of assault in the second degree, in violation of Section 565.060, RSMo 2000, one count of assault in the third degree, in violation of Section 565.070, RSMo 2000, and two counts of armed criminal action, in violation of Section 571.015, RSMo 2000. Ellis was sentenced to thirty years imprisonment for the assault in the first degree count, seven years imprisonment for the assault in the second degree count, one year imprisonment for the assault in the third degree count, and twelve and three years imprisonment on the two armed criminal action counts. The assault counts were ordered to run concurrently with each other, and the armed criminal action counts were ordered to run concurrently with each other, but ordered to run consecutively with the armed criminal action counts.
In his only point on appeal, Ellis argues the trial court committed plain error by failing to strike the testimony of the victims or declare a mistrial sua sponte when the victims testified that a neighbor knew Ellis as “a trouble maker.”
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b).